DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                            TEDDY JOSEPH,
                               Appellant,

                                    v.

   DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT
                  o/b/o OLLIE COLLINS,
                         Appellee.

                             No. 4D19-487

                          [September 25, 2019]

  Appeal from the State of Florida, Department of Revenue; L.T. Case Nos.
06550021920AO, 2001317056.

   Teddy Joseph, Homestead, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Toni C. Bernstein,
Senior Assistant Attorney General, Child Support Enforcement,
Tallahassee, for appellee.

                         CONFESSION OF ERROR

PER CURIAM.

   Teddy Joseph challenges the Department of Revenue’s administrative
support order entered in a proceeding under section 409.2563, Florida
Statutes (2018). This court has jurisdiction to review the Department’s
order. See Fla. R. App. P. 9.030(b)(1)(C). Because the Department properly
concedes error in providing Joseph proper notice, we reverse.

    After initiating child support proceedings against Joseph, the
Department created its proposed support order and sent it to Joseph at
his previous address in Hialeah despite having his current address in
Homestead on file. The proposed order listed Joseph’s monthly child
support obligation amounts and indicated that if he disagreed with the
listed amounts, he should request a hearing. See § 409.2563(5). The order
further indicated that it would become final if Joseph failed to request a
hearing or otherwise respond. See § 409.2563(7). The Department
finalized the proposed order when Joseph failed to respond. See id.
   On appeal, Joseph claims he did not receive the Department’s proposed
order or final order. The Department concedes that the proposed order
was sent to the incorrect address. See Little v. D’Aloia, 759 So. 2d 17, 20
(Fla. 2d DCA 2000) (“We hold that where the City had actual knowledge of
the correct mailing address . . . and failed to provide the notice of hearing
to [the] correct address, it failed to comply with the due process
requirements.”).    Therefore, we order that the Department’s final
administrative support order be vacated and remand the case for an
administrative hearing.

   Reversed and remanded.

CONNER, KLINGENSMITH and KUNTZ, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2